internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-118109-01 date legend taxpayer gp lp corp corp corp state project state city utility admin code agreement contract b c d e f plr-118109-01 g h k m n p r s t u v w x y z dear this letter responds to taxpayer’s letter dated date requesting private letter rulings concerning the renewable_electricity_production_credit under sec_45 of the internal_revenue_code the facts as represented in taxpayer’s submission are set forth below taxpayer a limited_partnership was organized under the laws of state on b to construct own operate and maintain an h mw wind_energy project project located near city in state and to engage in activities incidental to the project the initial partners of taxpayer are gp and lp the project will consist of e g mw turbines that will provide h mw of electricity to customers of utility the gas and electric utility of city plr-118109-01 pursuant to a power sales agreement psa between taxpayer and utility dated c lp has acquired a wind easement and other_property rights from the landowners of the land where the project will exist in exchange for an annual rental payment of at least dollar_figurem lp is in the process of assigning a portion of the wind easement and other_property rights to taxpayer under the terms of these property rights taxpayer will have the right to construct operate maintain and otherwise use the turbines roadways access points and power collection system on the land for k years taxpayer has contracted with corp an indirect wholly-owned subsidiary of corp to provide and install the turbines and related equipment for the project pursuant to the terms and conditions of the contract the contract is on a fixed-price basis with price performance and timely completion guaranteed by corp corp will also provide certain warranties in connection with the project each turbine will be manufactured installed completed and tested separately risk of loss for a turbine will not be transferred to taxpayer until the corp signs the certificate of completion relating to the turbine and delivers it to taxpayer corp as the supplier of the turbines will warrant to taxpayer that the turbines will perform at r percent of their rated power curve and that s days after commissioning will sustain an r percent annual average availability for the n years of operation the rated power curve expresses the relationship between the wind speed and power output during the first year of operation taxpayer will test selected turbines to measure their actual power curve versus their rated power curve if the turbines fail to perform at r percent of their rated power curve corp will be liable for a warranty payment for imputed electricity revenue shortfall resulting from the deficient power curve of the turbines for the n-year warranty term availability measures the proportion of time that the turbine is capable of generating electricity if there is sufficient wind under the availability warranty to the extent that the annual availability of the turbines is less than r percent in any year corp will be liable for warranty payments related to the electricity revenue shortfall for that year resulting from the deficient availability of the turbines under certain circumstances corp may offset its payment obligations under one warranty obligation with surplus revenues from the other corp an indirect wholly-owned subsidiary of corp will provide the daily management operations plus scheduled and unscheduled maintenance for the project corp will provide a comprehensive operations and maintenance program for the project and will operate the turbines in accordance with the agreement corp will be responsible for performing routine and non-routine maintenance on the turbines throughout the n-year warranty period monitoring the operations of the project via the computer monitoring system performing all duties to the standard mandated by the psa complying with all regulatory obligations developing operating and safety plr-118109-01 plans and maintaining all project information and plant data including reports to the project owners for these services corp will be paid an annual fee equal to its costs increased by t percent the ownership interests in taxpayer will be p percent for gp and x percent for lp the partners will make all capital contributions in accordance with their ownership interests all current distributions will be made to the partners and all items of income gain loss deduction and credit of taxpayer will be allocated to the partners in accordance with their respective ownership interests lp intends to sell all or a portion of its partnership_interest in taxpayer to an equity investor taxpayer represents that upon the sale taxpayer will become a partnership for federal_income_tax purposes it is anticipated that partnership will have a total of dollar_figureu million of indebtedness comprised of dollar_figurev million in senior indebtedness and dollar_figurew million in junior indebtedness the partners will make capital contributions to the partnership measured by a percentage of the sec_45 tax_credits generated by the partnership from the sale of electricity to utility to enable the partnership to retire the junior indebtedness under the admin code beginning in d each retail electric provider in state will be required to obtain a certain number of state renewable energy credits rec and submit the recs to the administrator of the rec program under the rec program an aggregate rec requirement for all retail electric providers is established by multiplying the product of the renewable energy capacity target and y hours by the capacity conversion factor for d and f the aggregate rec requirement will equal z recs this aggregate rec requirement generally is allocated among the various retail electric providers based on their relative contribution to the total retail energy sales in state after the end of each compliance year its each retail electric provider must submit its allocated number of recs to the program administrator retail electric providers failing to submit the required number of recs are subject_to substantial administrative penalties for each deficient rec certain electricity generators that rely on renewable technology including wind power generators like taxpayer will be awarded a rec for each megawatt hour of electricity produced from renewable resources renewable energy generators may sell their recs to retail electric providers through a rec trading program alternatively they may bundle their recs with energy they sell to retail electric providers under power purchase agreements taxpayer represents that no proceeds of any issue of state_or_local_government obligation has or will be used to finance any taxpayer project within the meaning of sec_45 including any turbine taxpayer further represents that any fees paid to affiliates of taxpayer or its partners will be reasonable in relation to the services performed or rights transferred and will be negotiated on arm’s length terms taxpayer requests the following rulings plr-118109-01 the wind turbines will be deemed to have been placed_in_service for purposes of sec_45 on the date the turbines are placed in a condition or state of readiness and availability to produce electricity production of electricity from the turbines will be attributable solely to taxpayer and as a result taxpayer and therefore its partners will be entitled to the sec_45 credit for electricity sold to unrelated persons the amount of the sec_45 credits attributable to taxpayer and therefore its partners are entitled to claim will not be reduced because of the recs attributable to taxpayer’s electricity production the sec_45 credits attributable to taxpayer may be passed through to and allocated among gp and lp under the principles of sec_702 in accordance with the partner’s interest in taxpayer at the time the sec_45 credit arises a future termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_45 credit for the sale of electricity to unrelated persons that is generated from the turbines under sec_45 the renewable_electricity_production_credit for any taxable_year is an amount equal to the product of cents multiplied by the kilowatt hours of electricity produced_by_the_taxpayer from qualified_energy_resources and at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year under sec_45 the amount of the credit with respect to any project for any taxable_year is reduced by an amount equal to the product of the amount of the credit otherwise allowable for such year and a fraction the numerator of which is the sum of i grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project ii proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 iii the aggregate amount of subsidized_energy_financing provided directly or indirectly under a federal state or local program in connection with the project and iv the amount of any other credit allowable with respect to any property which is part of the project and the denominator of which is the aggregate amount of additions to the capital_account for the project for the taxable_year and all prior taxable years a similar reduction exists under sec_29 relating to governmental grants or subsidized_energy_financing provided in connection with a nonconventional source fuel project sec_29 was added to the code as a part of the crude_oil windfall profit tax of section 1980_3_cb_1 the conference_report in explaining the reduction mechanism found in sec_29 provides that the sec_29 credit is reduced in plr-118109-01 proportion to federal grants provided in connection with the construction or acquisition of the facility h_r rep no conf_rep 96th cong 2d sess 1980_3_cb_245 in revrul_85_77 1985_1_cb_15 price support payments paid_by the united_states were not considered to be grants that reduce the credit allowed by sec_29 the rationale was that the grants described in sec_29 are grants for capital costs of the nonconventional source fuel project and the price-support payments were based on the sale price of the fuel sec_45 defines qualified_energy_resources to include wind sec_45 defines a qualified_facility as any facility owned by the taxpayer that is originally placed_in_service after date and before date the placed_in_service deadline under sec_45 focuses on when the facility is first placed_in_service without respect to whether the facility was originally placed_in_service by the taxpayer compare h_r 102d cong senate version of sec_45 with h_r 102d cong house version of sec_45 the house version defined a qualified_facility as any facility originally placed_in_service by the taxpayer after date and before date see page of the house version the phrase by the taxpayer was deleted in the senate version and does not appear in sec_45 under revrul_94_31 1994_1_cb_16 with respect to electricity produced from wind_energy the term facility under sec_45 means each separate wind turbine together on the tower on which the turbine is mounted and the supporting pad on which the tower is situated although sec_45 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit for these purposes property is considered to be placed_in_service in the taxable_year that the property is placed in a condition or state of readiness and availability or a specifically assigned function see sec_1_46-3 and sec_1_167_a_-11 of the income_tax regulations in revrul_76_256 1976_2_cb_46 the service described five factors to consider in determining whether a coal-fired electric generating unit will be deemed to have been placed_in_service on a particular date the five factors are whether the necessary permits and licenses to ate the generating unit have been approved whether the generating unit has been synchronized into the taxpayer’s power grid for its function in the business of generating electric energy for the production_of_income whether the critical tests for the various components of the generating unit have been completed whether the generating unit has been placed in the control of the taxpayer by the contractor and whether the daily operation of the generating unit had begun notwithstanding the fact that the generating unit will undergo further testing to eliminate further defects under sec_7701 the term taxpayer means any person subject_to any internal revenue tax sec_7701 a provides that when used in title_26 where not plr-118109-01 otherwise distinctly expressed or manifestly incompatible with the intent thereof the term person will be construed to mean and include an individual trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary under sec_1_702-1 the distributive_share is determined under sec_704 and sec_1_704-1 under sec_704 a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement under sec_704 a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all fact and circumstances if i the partnership_agreement does not provide for the partner’s distributive_share of income gain loss deduction or credit or item thereof or ii the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof lacks substantial economic_effect under sec_1_704-1 allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credit and tax recapture must be allocated in accordance with the partner’s interests in the partnership as of the time the credit or recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustment for the year the partners’ interests in the partnership regarding the credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principals apply in determining the partners’ interest in the partnership regarding tax_credits that arise from income of the partnership whether or not taxable if a partnership receipt gives rise to a tax_credit such as the credit under sec_45 and that receipt also gives rise to a valid allocation of partnership income the partners’ interest in the partnership with respect to the item of credit will be in the same proportion as the partners’ respective distributive shares of such income see sec_1_704-1 sec_708 provides that a partnership will be considered as terminated if within a 12-month_period there is a sale_or_exchange of percent or more of the total interests in partnership capital and profits under sec_1_708-1 if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership plr-118109-01 in exchange for an interest in the new partnership immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up based solely on the representations and the relevant law and regulations set forth above we conclude as follows the wind turbines will be deemed to have been placed_in_service for purposes of sec_45 on the date the turbines are placed in a condition or state of readiness and availability to produce electricity production of electricity from the turbines will be attributable solely to taxpayer and as a result taxpayer and taxpayer’s partners will be entitled to the sec_45 credit for electricity sold to unrelated persons the amount of the sec_45 credits attributable to taxpayer and its partners are entitled to claim will not be reduced because of the recs attributable to taxpayer’s electricity production the sec_45 credits attributable to taxpayer may be passed through to and allocated among gp and lp under the principles of sec_702 in accordance with the partner’s interest in taxpayer at the time the sec_45 credit arises a future termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_45 credit for the sale of electricity to unrelated persons that is generated from the turbines except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours walter h woo senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for k purposes copy for filing purposes
